*633
ORDER

PER CURIAM.
Appellant was convicted after a jury trial of Count I, attempted manufacture of a controlled substance, in violation of Section 564.011 RSMo 1994, and Count II, felony possession of a controlled substance, methamphetamine, in violation of Section 195.202 RSMo 1994. The Court sentenced appellant to seven years imprisonment on Count I and five years imprisonment on Count II to be served concurrently in the Missouri Department of Corrections.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended opinion. Judgment affirmed in accordance with Rule 30.25(b).